Citation Nr: 1104704	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back condition, to 
include as secondary to service-connected residuals of a right 
leg fracture.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in 
June 2007 and January 2008.  

The June 2007 rating decision denied service connection for a 
back condition on both a direct and secondary basis.  The Board 
notes that this rating decision also denied a claim for service 
connection for PTSD.  The January 2008 rating decision denied a 
claim for service connection for anxiety disorder.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that claims for service 
connection for PTSD encompass claims for service connection for 
all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  In this case, however, 
service connection for PTSD was adjudicated separately from 
service connection for anxiety disorder, and the Veteran did not 
perfect an appeal of the RO's denial of his claim for service 
connection for PTSD.  In light of the foregoing, the Board will 
only adjudicate whether the Veteran is entitled to service 
connection for an acquired psychiatric disorder other than PTSD, 
as reflected on the title page.

The Veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) in May 2010.  A transcript of the hearing is of 
record.  Following his hearing, the Veteran submitted additional 
evidence directly to the Board, which was accompanied by a waiver 
of RO consideration and, therefore can be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to a total disability rating 
based upon individual unemployability (TDIU) due to 
service-connected disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is again referred to 
the AOJ for appropriate action.  

The claims were remanded by the Board in August 2010 for 
additional development and to address due process concerns.  For 
the reasons to be discussed more fully below, they must again be 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010), are met.  

The claims were previously remanded by the Board in August 2010 
in order for the RO/AMC to obtain additional VA treatment 
records, to schedule the Veteran for appropriate VA examinations, 
and to readjudicate the claims.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that the AMC issued a rating 
decision in August 2010 that effectuated the grant of service 
connection for tinnitus adjudicated by the Board in August 2010.  
Notice of this decision was sent to the Veteran on October 22, 
2010.  The next piece of correspondence in the claims folder is 
an October 29, 2010 letter from the Board advising the Veteran 
that his appeal had been returned.  There is no indication that 
the AMC took any action on the Board's August 2010 remand 
instructions concerning the claims for service connection for an 
acquired psychiatric disorder and a back disorder.  This must be 
accomplished on remand.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the VA outpatient clinic in Hyannis, 
dated since August 2008.  

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any disability 
affecting his back.  The claims file and a 
copy of this remand must be reviewed by the 
examiner.  The VA examiner should indicate 
in the report if the claims file was 
reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.

The examiner should state whether or not the 
Veteran has a current disorder affecting his 
back.  For each diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any disorder of the 
back was either (a) caused by, or (b) 
aggravated by his service-connected 
residuals of a right leg fracture to include 
any altered gait associated therewith.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be reviewed 
by the examiner.  The VA examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be present.  

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disorder had its 
clinical onset during active duty or is 
related to any in-service disease, injury or 
event.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report(s).  If the 
requested examination(s) do(es) not include 
fully detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinion(s) requested, the report(s) must be 
returned for corrective action.

5.  Finally, readjudicate the claims.  If 
any benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case (SSOC) and give the Veteran and his 
representative an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



